     Case 1:19-cv-00266-DAD-SKO Document 39 Filed 02/05/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    KAREEM J. HOWELL,                               Case No. 1:19-cv-00266-DAD-SKO (PC)

12                        Plaintiff,
13             v.                                     ORDER DIRECTING THE CLERK OF
                                                      THE COURT TO CLOSE CASE
14    A. CAMARGO, et al.,
15                        Defendants.
16

17            On January 25, 2021, Plaintiff filed a motion to voluntarily dismiss this action with

18   prejudice. (Doc. 37.) On February 4, 2021, Defendants filed a statement of non-opposition to

19   Plaintiff’s motion, with each side to bear its own costs. (Doc. 38.) The Court construes the

20   parties’ filings as a stipulation of dismissal with prejudice pursuant to Federal Rule of Civil

21   Procedure 41(a)(1)(A)(ii). Accordingly, this action has terminated by operation of law, see

22   Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1078 (9th Cir. 1999), and the Clerk

23   of the Court is directed to terminate all pending motions and to close this case.

24
     IT IS SO ORDERED.
25

26   Dated:     February 5, 2021                                   /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
